BuRke, J.,
dissenting. No questions of law are involved‘in''this case, it being merely a trial de novo in this court. The statement *196of facts is, in my opinion, inaccurate, and for that reason I set forth a new statement, quoting from the record itself, and giving the folios of the abstract on hie in this office, so that any person interested can verify the same.
The plaintiff, McKenzie, is a farmer, and part of the land in question was his government homestead. In the fall of 1904 he was elected register of deeds of Stutsman county, and removed his family to the county seat, at Jamestown. At the same time he rented his farm to the defendant Hopkins and his brother, for the years 1905 and 1906. At the same time he sold to Hopkins upon credit the farm machinery in stock which he had theretofore used upon said farm, and to secure such indebtedness took back a mortgage upon said property and also upon Hopkins’s share of the crops to be grown during the years 1905 — 6. In the fall of 1906 McKenzie was re-elected register of deeds, and renewed his lease with Hopkins for the years 1907 and 1908. At the end of that time McKenzie retired to private life.
At folio 71 of the abstract he testifies:
Q. Mr. McKenzie, since you left the farm, did you rent it to somebody ?
A; Yes, sir.
Q. That includes the land in 16 ?
A. 'Yes, sir.
Q. Who did you rent it to ?
A. George Hopkins and Thomas Hopkins for the years 1905 and 1906.
Q. And for the years 1907 and: 1908, to whom did you rent your land ?
A. To Hopkins.
Q. What Hopkins?
A. George.
Q. George Hopkins?
A. Yes. I don’t remember if Thomas was included in that contract or not. You can' tell by looking at the contract.
Q. In 1909 and 1910, to whom did you rent the land?,
A. I did not rent the land to anybody.
*197Q. In tbe years 1909 or 1910 ?
A. No, sir.
Q. In 1911, wbo bad it ?
A. I bad it.
Q. You bad it in 1909 and 1910?
A. Yes, wby, I bad it.
Q. In 1909 ?
A. Yes, sir.
Q. And 1910 ?
A. Yes, sir.
And at folio 7 o :
Q. Wbo run tbe place? Mr. Hopkins run the place in 1909 and 1910, did be not?
A. No, sir.
Q. Did be work on shares ?
A. No, sir.
Q. Is it not a fact that in 1909 and 1910 he had it in on contract ?
A. No, sir.
Q. You got part of tbe crop and be a part?
A. No, sir.
Q. Is it not a fact that in 1911 that be bad it in on shares ?
A. No, sir.
Q. In 1909 and 1910 be farmed it, did he not ?
A. Dor me.
Q. Farmed it there with his own horses and machinery ?
A. Yes, sir.
Q. And under what kind of an agreement did be farm it?
A. I was to pay him money, allow him so much on account of what he owed me on working tbe land.
And at folio 84:
A. He was to be allowed one half of tbe proceeds in money of tbe crop.
Q. After you got tbe crop ?
A. Yes.
Q. And for 1910 ?
A. It would be tbe same thing.
Q. For 1911, what was you to allow him?
*198A. It would be tbe same thing.
Q. 1911, that was last year?
A. Yes, sir.
Q. And each year, you expected, as I understand it, to charge his half of the crop, or the proceeds of the half of the crop, upon his indebtedness, and credit it upon his indebtedness to you ?
A. Yes, sir.
At folio 87:
Q. In 1908, he had a contract in writing for the land?
A. Yes, sir.
Q. That was for one half the crop ?
A. Yes, sir.
Q. That was what we call the half-crop contract planf
A. Yes, sir. •
Mr. Thorp: That was in 1908 ?
Witness: A. 1908, yes, sir.
Mr. John KnaufQ. Have you got that contract?
A. Yes, sir.
Q. Produce it, please. (The witness produces paper and hands to Mr. Knauf.)
And at folio 211 the record reads:
Q. You testified this morning, Mr. McKenzie, that up to and including the year 1908, you had a written contract with Mr. Hopkins ?
A. Yes, sir.
Q. When was that concluded, what was the' last year you had a written contract?
A. 1908;
Q. Did you have any talk with Hopkins after the expiration of the 1908 contract with reference to his conducting the farm for the year 1909?
A. In the spring of 1909, I had a talk with him.
Q. That was about the work he was to do on this farm ?
A. Yes, sir.
Q. What was that arrangement, what was said ?
A. He was to work there and to have for his work, I was to allow him, the money received from half of the crop.
Q. And what M'as you to do with those proceeds ?
*199A. • I was to apply it on bis account, wbat he owed me.
Q. Did you make any arrangement whereby he was to have any interest in the crop at all ? t
A. None.
Q. Who paid the hired help, did you furnish the money for to pay the hired help?
A. I did.
Q. Now, in the spring of 1911, did you have any talk about farming operations that year?
A. That same as we had in 1909.
Q. You hired the men to work for you that year ?
A. Yes.
Q. His compensation was to be regulated from the proceeds of the crop ?
A. Yes, the crop raised.
Q. Did you pay the hired help the season of 1911 ?
A. I did, advanced the money to pay the thresh bill.
Q. Did you boss the crop yourself ?
A. Yes, sir.
Q. Did you work the land yourself ?
A. Yes, sir.
Q. Boss the job yourself ?
A. Yes, sir.
Q. Now, have you ever got enough proceeds out of the 1911 crop to pay for what Mr. Hopkins owed you ?
A. No, I don’t think there is — I never figured it up closely.
At folio 225:
Q. When was it that you made the arrangement with him that he was to farm your land for 1911, and you were to take one half of the crop, and give him half of the crops or proceeds from a half of the crop ?
A. In the spring of 1911.
The defendant Hopkins, the tenant, was also a witness, and testifies as follows, at folio 232:
Q. You are the identical person who farmed on this land on sections 9 and 16 in controversy in this action, in 1911, are you?
*200A. I was living there.
Q. You farmed that land ?
A. For Mr. McKenzie.
Q. Your horses and machinery, whose horses and machinery were used in farming that land ?
A. Mine.
Q. Did you have any written agreement for farming or not in 1911 ?
A. No, sir.
Q. Did you have any oral agreement for farming in 1911 ?
A. Yes, sir.
Q. And when did you make that agreement ?
A. I think it was about the 1st of April, I believe, 1911.
At folio 280:
Q. You say you had a verbal agreement for 1911 ?
A. Yes, sir.
Q. The spring of-1911 ?
A. Yes, sir.
Q. What was it ?
A. Why, Mr. McKenzie told me to go ahead and work on the farm with the horses and machinery, and he would furnish the men' and pay me half of the crop I got, to be paid on what I owed him.
Q. You mean to say he would pay you half the money from the crop, net?
A. Would give me credit for it on what I owed him.
Q. Did he agree to give you any interest in the crop ?
A. No, sir.
Q. You owed him at that time, did you ?
A. I did.
Q. Did he agree to give you the crop or the money ? '
A. He did not say.
Q. Have you ever had any complete settlement with him ?
A. No, sir.
At folio 284:
Q. Who was to run the farm — who was the boss ?
A. He was the boss.
Q. Did you do all he told you to do ?
A. Yes, sir.
*201Q. Did what, when, and where he told you to do ?
A. Yes, sir.
Q. Worked your teams when and where he told you to ?
A. Yes, sir.
Q. The value of your services were to be regulated by the value of the crops ?
A. Yes, sir.
Q. That was all there was to it ?
A. Yes, sir.
Q. Did Mr. McKenzie work there in 1911 ?
A. He did.
Q. Did he pay the thresh bill ?
A. I suppose so, I did not have anything to do with it.
Q. Did he hire the thresher.
A. Yes, sir.
Q. And boss the threshing ?
A. Yes, sir.
Q. Told you where to haul the grain and what to do with it ?
A. Yes, sir.
At folio 296:
Q. Well, was he to furnish everything there on the place?
A. To furnish the men.
Q. Did he hire the men ?
A. No.
Q. You hired the men?
A. Yes, told me to hire the men.
Q. When was this contract, this statement, first entered, into between you and Mr. McKenzie?
A. About the 1st of April, I believe, he was over there to buy some feed and seed.
In the face of the evidence above set forth, is it not fair to ask what value is the finding of the majority of this court in the second paragraph of the opinion which reads as follows: “No formal lease was executed for the years 1909, 1910, and 1911, but Hopkins remained on the land and continued to cultivate it with no new agreement or contract ." Remember, in this connection, that those are the only two men who knew anything about this contract, and that they are not *202contradicted by any other witness or -record, and only incidentally by some of tbe circumstances, which, however, upon a careful reading corroborate rather than contradict them.
It seems that Hopkins was unable to pay for the farm machinery and stock which he had bought during the four years that he had this farm lease, on account of the crops being struck by hail, and his indebtedness to McKenzie was increasing yearly.
At folio 102 McKenzie testifies:
Q. In 1908, Mr. Hopkins was indebted to you in a considerable sum of money ?
A. Yes, sir.
Q. Do you know how much?
A. I do not know how much, have not figured it up.
Q. In 1910, was he still indebted to you on the same indebtedness?
A. Yes, sir.
Q. With some interest added?
A. Yes, sir.
Q. In 1911, was he indebted on the same indebtedness, with some interest ?
A. Yes, sir.
And at folio 107:
Q. And at that time, of that sale, how much was Mr. Hopkins owing you ?
A. On the mortgage ?
Q. Altogether?
A. I do not know just exactly.
Q. Give it approximately.
A. Being all matters, twenty-five hundred to three thousand dollars, or such a matter.
Q. Do you remember what the, what his machinery, farm outfit, and equipment sold for at that mortgage sale?
A. I don’t remember. I think I have a paper here showing the exact amount. (Witness produces paper.) The total amount that it sold for was $1,4-34.75.
Q. Was that the amount which you received ?
A. No.
*203Q. What did you receive from the sale ?
A. Well, there was the expenses and expense bill out of that. I think $1,292.41, that was after the expense bill was taken out.
At folio 189 Mr. McKenzie testified:
Q. If you would have given Hopkins one half of the receipts of this crop in question, for his work out there in 1911, for the use of his teams and machinery, would your indebtedness against him have been paid?
A. No, I don’t think it would have been.
Q. If you had given him credit for all of the proceeds of one half of jour crop, would he still be owing you ?
A. Yes, he would.
And at folio 433:
Q. George (McKenzie) won’t you please state to the court the amount now that was owing to you from Mr. Hopkins, in the fall of 1911 ?
A. I could not exactly without figuring it up.
Q. How?
A. I could not exactly without figuring it up. I have never made out a statement or had any settlement whatever since this flax has been held up.
At folio 453:
Mr. Knauf: If the court please, would like to have those items, as we need them.
Mr. McKenzie: If I had the items I would furnish them. The first two years he rented the land for cash rent, and the' second year he could not pay his cash rent, that was $1 per acre. He paid a little of it, I do not know how much now. There was some of it on that. And from that time on during the next two years, the time he had the two years’ contract for half crop, I furnished the feed and seed. I furnished feed and furnished seed for the period of the first two years. I furnished seed the second year, left seed on the place.
The majority opinion mentions, as an incident unfavorable to McKenzie, that he did not produce the exact figures after being recalled, but it is only fair to add that the trial was being held at Jamestown, some 30 miles from McKenzie’s home, where he states that he had the *204slips going to show the different items due him from Hopkins, and it was not possible for him to produce them on a few hours’ notice.
At folio 441, McKenzie testifies:
A. Well, at the time I let him have the farm, I left 1,320 bushels of barley in the granary and elevator on the land, also left 1,400 or 1,500 bushels of oats there, and besides 'there must have been 25 bushels of potatoes left in the cellar.
Q. And he owed you some for those ?
A. Yes, and also a binder was not sold at the sale that I sold to a Mr. Meagers up there, and he kept the money and did not turn in a cent of the money.
Q. And how much was that stuff worth at that time ?
A. I do not know at that time. I did not figure selling it. I figured on holding it along until I felt like selling. I did not need the money.
Q. What other debts did he owe you for ?
A. Other moneys advanced him during the four years. Did not have any crop, and advanced money to get the crop in.
Q. How much ?
A. I could not tell you how much. I never made an itemized statement of it.
Q. Oan you do so for it ?
A. I do not know as I have got the account. I have little notes and slips that I have at home.
In this connection it is worthy of notice that the defendant Hopkins, although a witness in the case, made no claim that he had paid McKenzie, or that the crop for 1911 would pay the indebtedness in full. Of what value, then, may I ask, is the finding of the majority that “half of the crop brought a considerable sum more than to pay the indebtedness due McKenzie?”
Keeping in mind all the foregoing facts, we come to the circumstances outlined in the majority opinion, which tend to support the same, with the idea of reconciling the same with other parts of the record. Thé quotations given in the majority opinion from the testimony of McKenzie were upon cross-examination and largely play about the proposition of whether or not McKenzie had promised Hopkins an *205interest in tbe crop, rather tban in tbe proceeds. Nor example, in. tbe majority opinion, is tbe following:
“Q. At that time (spring of 1911) you bad no agreement with bim as to wbat share of the crop be was to receive? A. No sir.” McKenzie bad all tbe time claimed that Hopkins bad no share in tbe crop, but was to be paid wages to the amount of one half of the proceeds of tbe crop, and it was upon this point that be was being examined, yet tbe majority opinion sets out this catcby question and answer, ratber tban tbe testimony of tbe witness McKenzie wbicb I bave given in tbis dissenting opinion, wbicb shows, positively that there was an agreement in 1911, but not such an agreement as would give Iioplcins an interest in the crop. Again, tbe majority opinion mentions tbe fact that McKenzie took a mortgage upon Hopkins’.s interest in the crop for 1911. Hnexplained, tbis seems a strong corroboration of their finding, but when we remember that in 1905 and 1906 Hopkins bad leased tbe land for a cash rental, and bad bought tbe farm machinery and stock, and given bis mortgage therefor, and that'said mortgage bad been several times renewed, and that tbe mortgage to wbicb tbe majority opinion points was merely a renewal of tbis old mortgage, tbe inference that Hopkins bad an interest in tbe crop is much weakened..
At folio 437 McKenzie testifies that these chattel mortgages were merely renewals. I quote:
A. Why, it is a chattel mortgage given for horses, and machinery and harnesses at tbe time of tbe sale, in March 15th, 1905.
Q. Who — signed by whom ?
A. George N. Hopkins and T. A. Hopkins, bis brother.
Q. To whom ?
A. George B. McKenzie.
Q. Yourself?
A. Yes, sir.
Q. And exhibits 2A, 2B, 20, and 2D, constitute renewals of that same chattel mortgage shown in exhibit 2, and made by you ?
A. Yes, sir.
Another circumstance pointed out in tbe majority opinion is that McKenzie failed to notify tbe machine companies that Hopkins bad no *206right to mortgage the crop. I have examined the testimony of all of the witnesses, with care, and in my opinion there is absolutely not a contradiction between McKenzie and any of the other witnesses sworn.
For example, McKenzie was asked as to his conversation with Nichols, cashier of the bank. Folio 153:
Q. That talk occurred between you and Nichols at Kensal, North Dakota ?
A. Yes, sir.
Q. At that time, is it not a fact, you stated to Nichols in sum and substance as follows: I do not know how Hopkins and I are farming this land in 1911, whether he is a renter or hired man or not; did not you state in sum and substance such language to Nichols ?
A. I don’t think I stated that exactly.
Q. Will you swear that you did not ?
A. It is barely possible I did not (?) make any such statements.
And at folio 176:
Q. When Nichols told you that he had a mortgage upon that crop, you did not tell him at that time that Hopkins did not have any interest in the crop, did you ?
A. I might have told him, I don’t remember it.
Q. You did not tell Feckler of the Kensal Implement Company, or anyone for them, that Hopkins did not have any interest in that crop, did you ?
A. I don’t remember, John, whether I did or not.
Q. You did not tell Tucker Company that Hopkins had no interest in it, did you ?
A. I never talked with the Tucker Company.
Q. You did not inform any of these people holding mortgages from Hopkins that he did not have any interest in the crop, did you ?
A. I don’t remember that I did.
Q. Your best recollection is that you never told any one of them ?
A. No.
Nichols testifies at folio 319:
A. I had a conversation with McKenzie.
Q. You may state what he said to you about it.
*207A. Nothing more than I notified bim in regard to our mortgage on tlie crop. I told bim about our baying a first mortgage, and said I would like for bim to see that be paid, and be said that he did not know if Hopkins was farming that on the shares or working by the month this year.
This is not a contradiction of McKenzie. At most, it can only be said that McKenzie bad forgotten such conversations if be bad them, but was too conscientious to deny having made them. And the conversations themselves, even if bad, were in no manner inconsistent with bis present contention. Being a farmer and not a lawyer, it was only natural that be should have some doubt as to the exact relationship with Hopkins. The record shows that the first time that McKenzie bad any knowledge that Hopkins was given chattel mortgages upon bis crop was during the harvest of 1911, and that upon the first intimation he went to the office of the register of deeds, and looked up such mortgage, and made a pencil memorandum thereof, and shortly thereafter foreclosed the mortgage upon Hopkins’s horses and machinery, and finished his business relations with him.
As to the presumption that Hopkins was a tenant because he gave the mortgages upon McKenzie’s crop, it is well to examine the evidence to see whether or not Hopkins had any such intention. Take, for instance, tKe testimony of Nichols, cashier of the bank, at folio 316 :
Q. You may state to the court what, if any, conversation you had with Hopkins at that time regarding the property contained in the mortgage, and state to the court generally what was said at that time ?
A. I called Hopkins into the bank about the 22d day of September, and asked him-if there was any chance for him to pay anything he owed us that fall, and he said there was not, and I askéd him if he was to stay on the place another year, on the land there, and he said he was, and I drew up the mortgage and renewed the note.
Q. And he signed them at that time ?
A. He did, yes, sir.
Regarding the same matter, Hopkins testifies as follows, at folio 270:
A. The Fanners & Merchants State Bank.
*208Q. And if it was signed on or about tbe date it bears ?
A. Yes, I expect so, I don’t remember.
Q. And that exhibit which I just showed you covers the same lands which you farmed of George McKenzie’s in 1911, does it not?
A. The land I worked for him.
Q. And you had these same lands in crop in 1911 ?
A. I helped farm it.
Chattel mortgages obtained in this way do not appeal to me as going very far to show that Hopkins believed he had an interest in the crop, or even knew that he was giving a mortgage to the bank. The same may also be said of the application for hail insurance, but I have not time to set forth this testimony. Just one other thing occurs to me, and that is this: Hopkins had the land upon a cash basis in 1905 and 1906. In 1901 and 1908 there was a written contract on the half-contract plan. This contract was placed into the hands of the attorney for the defendants, and is therefore presumed to have been unfavorable to them, or it would have been offered in evidence. "This contract has a significance all its own in the courts of this state as a cropper’s contract, and carries with it an implication that there is a reservation of title of the crop in the landowner until all indebtedness due him from the tenant had been paid. If the majority of this court insists upon continuing this contract for the years 1909, 1910, and 1911, they must also continue this clause, and thereunder McKenzie wordd have a right to hold all the crop until he had been paid the amount due him from the so-called tenant Hopkins. The testimony is undisputed that the entire crop would not pay this indebtedness. Another factor or two, which corroborate my conclusion, might be mentioned. One is that McKenzie, being an able farmer and good manager himself would not be liable to rent a farm during the years 1909, 1910, and 1911. While he was register of deeds, of course, he needed a tenant. Thereafter he would certainly wish to run the farm himself. And lastly, while nominally Hopkins owned the farm machinery and stock, they were really owned by McKenzie. He had sold them to defendant Hopkins on time, and the indebtedness bad been allowed to increase year by year. Nor the foregoing reasons, I respectfully dissent.